In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-421 CR

____________________


MIGUEL LORENZI, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 91561




MEMORANDUM OPINION
	Pursuant to a plea bargain agreement, appellant Miguel Lorenzi, Jr. pled guilty to
possession of marijuana.  On June 13, 2005, the trial court found the evidence sufficient to
find Lorenzi guilty, but deferred further proceedings, placed Lorenzi on community
supervision for three years, and assessed a fine of $750.  On January 30, 2007, the State filed
a motion to revoke Lorenzi's unadjudicated community supervision.  Lorenzi pled "true" to
having violated the terms of his community supervision.  The trial court found that Lorenzi
violated the conditions of his community supervision, found Lorenzi guilty of possession of
marijuana, and assessed punishment at one year of confinement in a state jail facility.   
	Lorenzi's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On December 13, 2007, we granted an extension of time for appellant to file
a pro se brief.  We received no response from appellant.  We reviewed the appellate record,
and we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore,
we find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.

                                                                                                                                                 
                                                                           __________________________________
                                                                                               CHARLES KREGER
                                                                                                            Justice

Submitted on April 8, 2008
Opinion Delivered April 16, 2008
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.